COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-12-00020-CR


HERMAN LEE HALL                                                       APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Herman Lee Hall filed a pro se notice of appeal from his

conviction for possession of between four and two hundred grams of a controlled

substance. The trial court’s certification states that this “is a plea-bargain case,

and the defendant has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2). On

January 12, 2012, we notified Hall that this appeal may be dismissed unless he


      1
       See Tex. R. App. P. 47.4.
or any party desiring to continue the appeal filed a response on or before

January 23, 2012, showing grounds for continuing the appeal. We have not

received a response. Therefore, in accordance with the trial court’s certification,

we dismiss this appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                   PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 16, 2012




                                        2